  USDC IN/ND case 2:14-cv-00101-JEM document 204 filed 03/09/20 page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action



                            UNITED STATES DISTRICT COURT
                                                       for the
                                            Northern District of Indiana
RICHARD SPINNENWEBER,       )
              Plaintiff     )
          v.                )                         Civil Action No. 2:14-CV-101-J3M
                            )
ROBERT LADUCER,             )
RED RIVER SUPPLY, INC.,     )
                            )
               Defendant(s) )

                                      JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):
9 the plaintiff
recover from the defendant                                                    the amount of
      dollars $             , which includes prejudgment interest at the rate of            % plus post-
judgment interest at the rate of          % along with costs.


9    the plaintiff recover nothing, the action is dismissed on the merits, and the defendant
recover costs from the plaintiff                          .


: Other: Judgment is entered in favor of the Defendants, Robert Laducer, and Red River
Supply, Inc., and against the Plaintiff, Richard Spinnenweber.

This action was (check one):


9 tried to a jury with Judge                                                presiding, and the jury has
rendered a verdict.


9 tried by Judge                                                  without a jury and the above decision was
reached.


: decided  by Magistrate Judge John E. Martin on an oral motion for judgment as a matter of
law pursuant to Federal Rule of Civil Procedure 50 made in open Court March 9, 2020.


DATE: March 9, 2020                                   ROBERT TRGOVICH, CLERK OF COURT
                                                      By: s/Susan Brown Nickerson, Deputy Clerk
